Case 2:19-cv-13708-SFC-RSW ECF No. 2 filed 12/17/19       PageID.11   Page 1 of 10



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

    SARMARRA BUTLER,                              Case No: 2:19-cv-13708

                      Plaintiff,                   HON. SEAN F. COX

    vs.                                        MAG. R. STEVEN WHALEN
    AMAZON,

                      Defendant.


    SARMARRA BUTLER                       MICHAEL A. CHICHESTER, JR.
    14281 Crescent Drive                  (P70823)
    Detroit, Michigan 48213               LITTLER MENDELSON, P.C.
    248.739.1873                          200 Renaissance Center
    marraaab@icloud.com                   Suite 3110
    in Pro Per                            Detroit, MI 48243
                                          313.446.6400
                                          313.202.3254-direct
                                          mchichester@littler.com
                                          Attorneys for Defendant
DEFENDANT’S ANSWER AND AFFIRMATIVE AND OTHER DEFENSES

          Defendant Amazon.com Services, Inc. (“Defendant” or “Amazon”),1 through

its undersigned counsel and for its Answer and Affirmative and Other Defenses,

states as follows:




1
 Plaintiff improperly named “Amazon” as the Defendant in this action. Plaintiff’s
employer, Amazon.com Services, Inc. is the proper Defendant and is the entity
answering Plaintiff’s Complaint.
Case 2:19-cv-13708-SFC-RSW ECF No. 2 filed 12/17/19          PageID.12        Page 2 of 10



                                CIVIL COMPLAINT

      There is no other action pending in this transaction there [sic] has been

litigated or received in this matter[.]

      ANSWER: The allegations contained in this unnumbered paragraph on page

1 of Plaintiff’s Complaint state the legal conclusions of the pleader to which no

response is required. To the extent a response is required, Amazon acknowledges

that there is no other pending or concluded actions between the Parties.

                          JURISDICTION AND VENUE

      Jurisdiction is conferred by MCL 600.601 and MCL 600.605 PARTIES [sic].

      ANSWER: The allegations contained in this unnumbered paragraph on page

1 of Plaintiff’s Complaint state the legal conclusions of the pleader to which no

response is required. To the extent a response is required, Defendant denies that

MCL 600.601 confers any jurisdiction and acknowledges that MCL 600.605 speaks

to the general jurisdiction of the circuit courts of the State of Michigan.

                                          PARTIES

      1.     Plaintiff[,] Sarmarra Butler, can be contacted at 14281 Crescent Dr[.],

Detroit, Michigan 48213. Plaintiff can be contacted at 248-739-1873.

      ANSWER: Defendant admits that the address provided by Plaintiff is the

address it has on file as her address. Defendant is without sufficient knowledge or

information to form a belief as to the truth of the allegation that Plaintiff can be


                                             2
Case 2:19-cv-13708-SFC-RSW ECF No. 2 filed 12/17/19         PageID.13   Page 3 of 10



contacted at 248-739-1873, and therefore, denies same.

      2.     Defendant Amazon[’s] headquarters is 410 Terry, Ave. North Seattle

WA 98109-5210.

      ANSWER: Defendant admits that its corporate office address is 410 Terry,

Ave. North Seattle WA 98109-5210.

                            STATEMENT OF FACTS

      1.     Plaintiff was hired by an agent of the Defendant September 20, 2019.

Plaintiff explained to the agent that she was seven months pregnant and would need

to be accommodated if she was hired. The agent told Plaintiff she would be

accommodated and they accommodate[d] employees all the time. The agent told

Plaintiff she would be placed on a light duty job at the back dock.

      ANSWER: Denied as alleged. Defendant admits only that it made an offer of

employment to Plaintiff on or about September 14, 2019, as a Seasonal Sortation

Associate, with Plaintiff’s employment to commence on or about September 22,

2019. Defendant is without sufficient knowledge or information to form a belief as

to the remaining allegations contained in the second Paragraph 1 of Plaintiff’s

Complaint, and therefore denies same.

      2.     On or around September 25, 2019, Plaintiff started working for the

Defendant. Plaintiff was placed on the back dock. Plaintiff was on time for work and

did not have any write ups based on her job performance.


                                         3
Case 2:19-cv-13708-SFC-RSW ECF No. 2 filed 12/17/19         PageID.14    Page 4 of 10



        ANSWER: Denied as alleged. Defendant admits only that Plaintiff’s

employment was scheduled to begin on September 22, 2019. On information and

belief, Plaintiff was assigned to work at the back dock location. Defendant is without

sufficient knowledge or information to form a belief as to the remaining allegations

contained in the second Paragraph 2 of Plaintiff’s Complaint, and therefore, denies

same.

        3.   On October 15, 2019 Plaintiff was told she was being terminated

because Defendant’s management did not want to continue to accommodate her due

to her pregnancy. Plaintiff was sent home.

        ANSWER: Defendant denies the allegations contained in Paragraph 3 of

Plaintiff’s Complaint because they are untrue.

        4.   On or around October 15, 2019 Plaintiff was contacted by an agent

acting on behalf of Defendant. During the conversation the agent told Plaintiff the

reason she was terminated [was] because they did not want to accommodate her

based on her pregnancy and she knew she should not have been working while she

is pregnant. (Please note the conversation was record[ed] and the Plaintiff has

a copy of the recording).

        ANSWER: Defendant denies the allegations contained in Paragraph 4 of

Plaintiff’s Complaint because they are untrue.




                                          4
Case 2:19-cv-13708-SFC-RSW ECF No. 2 filed 12/17/19             PageID.15     Page 5 of 10



       5.     Plaintiff asserts, as a result of the actions of the agents acting on behalf

of the Plaintiff has suffered the following: additional emotional and mental anguish,

she [is] having sever[e] stomach cramps which she did not experience prior to this

incident, she is unable to pay her rent, unable to purchase items for her baby, unable

to save and purchase [an] automobile, unable to afford with the assistance of other

money to afford to atten[d] her doctor appointments.

       ANSWER: Defendant denies the allegations contained in Paragraph 5 of

Plaintiff’s Complaint because they are untrue.

                                 REL[IE]F SOUGHT

       A. Take jurisdiction over the Defendant until this matter is resolved.

       B. Pay for all Plaintiff medical bills as a result of the agent[’s] actions on

behalf of the Defendant.

       C. Pay Plaintiff $1,000,000 punitive damages and 1,000,000 compensatory

damages,

       D. Any other relief the Court deems just and proper.

       ANSWER: Defendant admits only that Plaintiff’s Complaint purports to seek

the relief referenced in the aforementioned Paragraphs A-D, however, Defendant

denies that it engaged in any acts which would give rise to a cause of action on the

part of the Plaintiff, or that Plaintiff is entitled to any relief, whatsoever.




                                             5
Case 2:19-cv-13708-SFC-RSW ECF No. 2 filed 12/17/19          PageID.16     Page 6 of 10



                   AFFIRMATIVE AND OTHER DEFENSES

      Without admitting any of the allegations in the Complaint and without

admitting or acknowledging that it bears any burden of proof as to any of them,

Defendant asserts the following affirmative and/or special defenses to Plaintiff’s

Complaint. Defendant intends to rely upon any additional defenses that become

available or apparent during pretrial proceedings and discovery in this action and

hereby reserves the right to amend this Answer to assert all such further defenses.

                                  FIRST DEFENSE

      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                                SECOND DEFENSE

      All of the injuries and damages allegedly sustained by Plaintiff could have

been avoided by the principles of mitigation, and Defendant is entitled to an offset

to the extent that there has been any mitigation. Further, Plaintiff’s claims are barred

by the doctrine of avoidable consequences and equivalent doctrines.

                                 THIRD DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because Plaintiff was

careless, negligent, and otherwise at fault in the matters alleged in the Complaint,

and the resulting injuries sustained by Plaintiff, if any, were proximately caused and

contributed by Plaintiff.




                                           6
Case 2:19-cv-13708-SFC-RSW ECF No. 2 filed 12/17/19             PageID.17   Page 7 of 10



                               FOURTH DEFENSE

      Plaintiff’s claims are barred, in whole or in part, because the alleged losses or

harms sustained by Plaintiff, if any, resulted from causes other than any act or

omission by Defendant.

                                 FIFTH DEFENSE

      Any actions taken by Defendant with regard to Plaintiff were taken in good

faith and were based on lawful, legitimate, and non-discriminatory business reasons.

                                 SIXTH DEFENSE

      Plaintiff’s claim and/or claims for damages are barred on the grounds that

even if any decision concerning Plaintiff was based, in part, on unlawful grounds,

and no decision was, Defendant would have reached the same decision based on

other legitimate, lawful, and non-discriminatory reasons.

                              SEVENTH DEFENSE

      Plaintiff has failed to set forth any basis for an award of compensatory or

punitive damages, and Defendant’s good faith efforts to prevent unlawful

discrimination in the workplace preclude an award of such damages.

                               EIGHTH DEFENSE

      Plaintiff cannot recover against Defendant to the extent that the damages

alleged by Plaintiff are speculative or uncertain and also because Plaintiff failed to

allege facts sufficient to state claims for punitive damages.


                                          7
Case 2:19-cv-13708-SFC-RSW ECF No. 2 filed 12/17/19            PageID.18    Page 8 of 10



                                  NINTH DEFENSE

        At all times concerning this litigation, Defendant acted in a manner which was

proper, reasonable, lawful and in exercise of good faith.

                                  TENTH DEFENSE

        If Plaintiff is found to have engaged in terminable misconduct in her

acquisition of and/or during her employment with Defendant, the after-acquired

evidence doctrine bars Plaintiff from recovering any front pay damages or obtaining

reinstatement to her employment with Defendant, and any back pay damages are

limited to the period between Plaintiff’s alleged unlawful conduct and Defendant’s

discovery of Plaintiff’s misconduct.

                               ELEVENTH DEFENSE

        Some or all of Plaintiff’s claims may be barred by applicable statutes of

limitation.

                                TWELFTH DEFENSE

        Plaintiff’s claims may be barred, in whole or in part, by the equitable doctrines

of unclean hands, laches, waiver, and/or estoppel.

                             THIRTEENTH DEFENSE

        Plaintiff’s claims are barred, in whole or in part, to the extent that she failed

to satisfy jurisdictional prerequisites, and other conditions precedent, to bringing

suit.


                                            8
Case 2:19-cv-13708-SFC-RSW ECF No. 2 filed 12/17/19           PageID.19    Page 9 of 10



                          RESERVATION OF RIGHTS

      Defendant reserves the right to file, upon completion of their investigation and

discovery, such amended answers and affirmative defenses as may be appropriate.

                              PRAYER FOR RELIEF

      WHEREFORE, having fully answered, Defendant prays that Plaintiff take

nothing by her Complaint; that the Complaint be dismissed with prejudice and in its

entirety; that judgment be entered against Plaintiff, and in favor of Defendant, for all

costs and attorneys’ fees incurred by it in defending this action; and that Defendant

be granted such other and further relief as the Court may deem just and proper.

                                               /s/ Michael A. Chichester, Jr.
                                               Littler Mendelson, P.C.
                                               200 Renaissance Center, Suite 3110
                                               Detroit, MI 48243
                                               Phone: 313.202.3254-direct
                                               Fax: 313.446.6405
                                               mchichester@littler.com
                                               (P70823)
                                               Attorneys for Defendant
 Dated: December 17, 2019




                                           9
Case 2:19-cv-13708-SFC-RSW ECF No. 2 filed 12/17/19     PageID.20     Page 10 of 10



                        CERTIFICATE OF SERVICE
      The undersigned certifies that a copy of the foregoing document was
      served upon all parties and/or attorneys of record to the above cause
      herein at their respective addresses as disclosed on the pleadings on
      December, 17, 2019, via:

          X      U. S. Mail                           Facsimile
                 ECF Filing                           Hand Delivery
                 E-Mail                        X      Federal Express

                                     /s/ Michael A. Chichester, Jr.
                                     Michael A. Chichester, Jr.




                                       10
